Exhibit 10.1

AMENDMENT NO. 12

This AMENDMENT NO. 12 (“AMENDMENT”) is effective as of June 30, 2010, by and
among DOVER MOTORSPORTS, INC., a Delaware corporation, DOVER INTERNATIONAL
SPEEDWAY, INC., a Delaware corporation, GATEWAY INTERNATIONAL MOTORSPORTS
CORPORATION, an Illinois corporation, MEMPHIS INTERNATIONAL MOTORSPORTS
CORPORATION, a Tennessee corporation, NASHVILLE SPEEDWAY USA, INC., a Tennessee
corporation, and MIDWEST RACING, INC., a California corporation (collectively,
“BORROWERS”); PNC BANK, NATIONAL ASSOCIATION, as agent (“AGENT”); PNC BANK,
NATIONAL ASSOCIATION, in its capacity as issuer of letters of credit (“ISSUING
BANK”); and WILMINGTON TRUST COMPANY, PNC BANK, NATIONAL ASSOCIATION, and
WILMINGTON SAVINGS FUND SOCIETY, FSB (collectively, “LENDERS”).

RECITALS

The BORROWERS, the AGENT, the ISSUING BANK and the LENDERS are parties to that
certain Credit Agreement executed February 17, 2004 and effective as of
February 19, 2004, as previously amended (“CREDIT AGREEMENT”), pursuant to which
the LENDERS and the ISSUING BANK are providing to the BORROWERS certain credit
facilities (“CREDIT FACILITIES”).

The BORROWERS’ repayment obligations in connection with the CREDIT FACILITIES
are evidenced by: (a) the Third Amended and Restated Revolving Loan Promissory
Note in the stated principal amount of Forty-Four Million Three Hundred
Twenty-One Thousand Four Hundred Twenty-Four Dollars ($44,321,424.00) from the
BORROWERS to the order of Mercantile-Safe Deposit and Trust Company effective as
of August 21, 2009 (“PNC NOTE”); (b) the Second Amended and Restated Revolving
Loan Promissory Note in the stated principal amount of Fifteen Million Six
Hundred Forty-Two Thousand Eight Hundred Fifty-Six Dollars and Ten Cents
($15,642,856.10) from the BORROWERS to the order of Wilmington Trust Company
effective as of August 21, 2009 (“WILMINGTON TRUST NOTE”); and (c) the Third
Amended and Restated Revolving Loan Promissory Note in the stated principal
amount of Thirteen Million Thirty-Five Thousand Seven Hundred Nineteen Dollars
and Fifty Cents ($13,035,719.50) from the BORROWERS to Wilmington Savings Fund
Society, FSB effective as of August 21, 2009 (“WILMINGTON SAVINGS NOTE”).

As used herein the term “LOAN DOCUMENTS” means collectively the CREDIT
AGREEMENT, the PNC NOTE, the WILMINGTON TRUST NOTE, the WILMINGTON SAVINGS NOTE
and all other documents evidencing and securing the obligations in connection
with the CREDIT FACILITIES.

The BORROWERS have requested that the AGENT, the LENDER and the ISSUING BANK
agree to modify certain financial covenants contained in the CREDIT AGREEMENT
and extend the maturity date of the CREDIT FACILITIES. The AGENT, the LENDER and
the ISSUING BANK are willing to consent to the BORROWERS’ request subject to the
terms contained in this AMENDMENT.

NOW, THEREFORE, in consideration of the premises, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:

Section 1. Recitals. The parties acknowledge the accuracy of the above recitals
and hereby incorporate the recitals into this AMENDMENT.

Section 2. Amendment to Credit Agreement. Effective as of the date of this
AMENDMENT, the CREDIT AGREEMENT is hereby amended as follows:

a. Article 1. The definition of “ “APPLICABLE MARGIN” and “REVOLVING LOAN
MATURITY DATE” contained in Article 1 of the CREDIT AGREEMENT are hereby amended
by deleting their present language in their entirety and substituting in lieu
thereof the following:



--------------------------------------------------------------------------------

Applicable Margin. The term “APPLICABLE MARGIN” means for any BASE RATE
BORROWING or LIBOR BORROWING on any date, the BASIS POINTS set forth below, as
applicable, opposite the LEVERAGE RATIO shown on the last COMPLIANCE CERTIFICATE
delivered by the BORROWERS to the AGENT pursuant to subsection 5.12.5 prior to
such date:

 

LEVEL

   LEVERAGE RATIO   

BASE RATE

BORROWINGS

   LIBOR BORROWINGS

I

   Less than or equal to 2.5 to 1.0    200    300

II

   Greater than 2.5 to 1.0 but less than or equal to 3.0 to 1.0    250    350

III

   Greater than 3.0 to 1.0    300    400

Provided, however, that: (a) adjustments, if any, to the APPLICABLE MARGIN
resulting from a change in the LEVERAGE RATIO shall be effective five
(5) BUSINESS DAYS after the AGENT has received a COMPLIANCE CERTIFICATE; (b) in
the event that no COMPLIANCE CERTIFICATE has been delivered for a fiscal quarter
prior to the last date on which it can be delivered without violation of
subsection 5.12.5, the APPLICABLE MARGIN from such date until such COMPLIANCE
CERTIFICATE is actually delivered shall be that applicable under Level III; and
(c) in the event that the actual LEVERAGE RATIO for any fiscal quarter is
subsequently determined to be greater than that set forth in the COMPLIANCE
CERTIFICATE for such fiscal quarter, the APPLICABLE MARGIN shall be recalculated
for the applicable period based upon such actual LEVERAGE RATIO.

Revolving Loan Maturity Date. The term “REVOLVING LOAN MATURITY DATE” means
January 1, 2012.

b. Section 2.12.a. Section 2.12.a of the CREDIT AGREEMENT is hereby amended by
deleting its present language in its entirety and substituting in lieu thereof
the following:

a. Mandatory Reductions. The amount of the TOTAL COMMITMENT shall be reduced as
follows: (i) the NET AVAILABLE PROCEEDS from the MEMPHIS SALE shall be
immediately paid to the AGENT to reduce the principal amount outstanding under
the REVOLVING LOANS and to permanently reduce the amount of the TOTAL COMMITMENT
by an amount equal to the NET AVAILABLE PROCEEDS from the MEMPHIS SALE; (ii) the
NET AVAILABLE PROCEEDS from any EXTRAORDINARY DISPOSITION shall be immediately
paid to the AGENT to reduce the principal amount outstanding under the REVOLVING
LOANS and to permanently reduce the amount of the TOTAL COMMITMENT by an amount
equal to the NET AVAILABLE PROCEEDS received in connection with such
EXTRAORDINARY DISPOSITION; (iii) on July 1, 2010 the amount of the TOTAL
COMMITMENT shall be automatically reduced by Five Million Dollars
($5,000,000.00); (iv) on June 1, 2011 the amount of the TOTAL COMMITMENT shall
be automatically reduced by Three Million Dollars ($3,000,000.00); and (v) on
October 1, 2011 the amount of the TOTAL COMMITMENT shall be automatically
reduced by Two Million Dollars ($2,000,000.00).

c. Section 5.16. Section 5.16 of the CREDIT AGREEMENT is hereby amended by
deleting its present language in its entirety and substituting in lieu thereof
the following:



--------------------------------------------------------------------------------

Section 5.16. Leverage Ratio. The BORROWER shall maintain a LEVERAGE RATIO of
not more than: (a) 4.25 to 1.0 as of June 30, 2010; (b) 5.5 to 1.0 as of
September 30, 2010; (c) 5.35 to 1.0 as of March 31, 2011; (d) 3.25 to 1.0 as of
June 30, 2011; and (e) 3.0 to 1.0 as of December 31, 2011, and as of the end of
each fiscal quarter thereafter.

d. Section 5.18. Section 5.18 of the CREDIT AGREEMENT is hereby amended by
deleting its present language in its entirety and substituting in lieu thereof
the following:

Section 5.18. Tangible Net Worth. The BORROWERS shall maintain a CONSOLIDATED
TANGIBLE NET WORTH of not less than Forty-Five Million Dollars ($45,000,000.00)
as of June 30, 2010 and as of the end of each fiscal quarter thereafter,
provided that the amount of CONSOLIDATED TANGIBLE NET WORTH required to be
maintained pursuant to this section shall be increased as of December 31st of
each year, commencing with the FISCAL YEAR ending December 31, 2010, by an
amount equal to twenty-five percent (25%) of the aggregate positive CONSOLIDATED
NET INCOME of the BORROWERS for the FISCAL YEAR ending on such December 31st, as
evidenced by the BORROWERS’ audited financial statements for such FISCAL YEAR
which are delivered to the AGENT pursuant to Section 5.12.2 hereof. There shall
be no decrease in the amount of the acquired CONSOLIDATED TANGIBLE NET WORTH for
any negative CONSOLIDATED NET INCOME of the BORROWERS.

Section 3. Appraisal. Within ninety (90) days after the date of this AMENDMENT
the AGENT shall receive an appraisal of the enterprise value of Dover
International Speedway, Inc. as a going concern. The BORROWERS shall take all
action requested by the AGENT in connection with such appraisal and shall pay to
the AGENT the cost of such appraisal upon the demand of the AGENT.

Section 4. Other Terms. Except as specifically modified herein, all other terms
and provisions of the CREDIT AGREEMENT and all other documents evidencing,
securing or otherwise documenting the terms and provisions of the credit
facilities being provided by the LENDERS and the ISSUING BANK to the BORROWERS
remain in full force and effect and are hereby ratified and confirmed. All
security interests and liens securing the BORROWERS’ obligations under the LOAN
DOCUMENTS remain in full force and effect and are hereby ratified and confirmed.

Section 5. Fees And Expenses. On the date of this AMENDMENT the BORROWERS shall
pay to the AGENT, for the benefit of the LENDERS, a fee in the amount of One
Hundred Seventy Thousand Dollars ($170,000.00). In addition, the BORROWERS shall
pay to the AGENT upon the request of the AGENT all fees and expenses in
connection with the structuring, preparation and negotiation of this AMENDMENT
and of any documents executed in connection herewith.

Section 6. Choice of Law. The laws of the State of Maryland (excluding, however,
conflict of law principals) shall govern and be applied to determine all issues
relating to this AMENDMENT and the rights and obligations of the parties hereto,
including the validity, construction, interpretation and enforceability of this
AMENDMENT.

Section 7. Representations and Warranties. The BORROWERS hereby make the
representations and warranties set forth in Article 4 of the CREDIT AGREEMENT,
in the same manner as provided in Section 2.1.b of the CREDIT AGREEMENT
(regarding the confirmation of such representations and warranties upon the
making of any advances).

Section 8. Counterparts; Delivery by Telecopier. This AMENDMENT may be executed
in counterparts, and any counterpart delivered by telecopier or electronic
transmission will be effective as an original. Any party delivering its
counterpart of this AMENDMENT by telecopier or electronic transmission shall
forthwith deliver the original thereof by another method permitted under the
CREDIT AGREEMENT for the delivery of notices; provided, that failure to do so
shall not impair the effectiveness of the delivery by telecopier or electronic
transmission.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this AMENDMENT with the specific
intention of creating a document under seal.

 

BORROWERS:

DOVER MOTORSPORTS, INC.,

A Delaware Corporation By:   /S/ THOMAS G. WINTERMANTEL (SEAL)   Name: Thomas G.
Wintermantel   Title: Treasurer & Asst. Secretary DOVER INTERNATIONAL SPEEDWAY,
INC., A Delaware Corporation By:   /S/ THOMAS G. WINTERMANTEL (SEAL)   Name:
Thomas G. Wintermantel   Title: Treasurer & Asst. Secretary GATEWAY
INTERNATIONAL


MOTORSPORTS CORPORATION,

An Illinois Corporation By:   /S/ THOMAS G. WINTERMANTEL (SEAL)   Name: Thomas
G. Wintermantel   Title: Treasurer & Asst. Secretary
MEMPHIS INTERNATIONAL MOTORSPORTS


CORPORATION,

A Tennessee Corporation By:   /S/ THOMAS G. WINTERMANTEL (SEAL)   Name: Thomas
G. Wintermantel   Title: Treasurer & Asst. Secretary NASHVILLE SPEEDWAY USA,
INC., A Tennessee Corporation By:   /S/ THOMAS G. WINTERMANTEL (SEAL)   Name:
Thomas G. Wintermantel   Title: Treasurer & Asst. Secretary



--------------------------------------------------------------------------------

MIDWEST RACING, INC.,

A California Corporation

By:   /S/ THOMAS G. WINTERMANTEL (SEAL)   Name: Thomas G. Wintermantel   Title:
Treasurer & Asst. Secretary AGENT: PNC BANK, NATIONAL ASSOCIATION By:   /S/
TIMOTHY M. NAYLON (SEAL)   Name: Timothy M. Naylon   Title: Sr. Vice President
LENDERS: WILMINGTON TRUST COMPANY By:   /S/ MICHAEL B. GAST (SEAL)   Name:
Michael B. Gast   Title: Vice President PNC BANK, NATIONAL ASSOCIATION By:   /S/
TIMOTHY M. NAYLON (SEAL)   Name: Timothy M. Naylon   Title: Sr. Vice President
WILMINGTON SAVINGS FUND SOCIETY, FSB By:   /S/ JAMES A. WALLS (SEAL)   Name:
James A. Walls   Title: Vice President ISSUING BANK: PNC BANK, NATIONAL
ASSOCIATION By:   /S/ TIMOTHY M. NAYLON (SEAL)   Name: Timothy M. Naylon  
Title: Sr. Vice President